        Case 1:20-cr-00188-SHR Document 1 Filed 08/10/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      NO. 1:20-CR-

                                              (JUDGE                   )

STEFAN KNOCHE.
                                           (ELECTRONICALLY FILED)
                 Defendant.

                              INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                              COUNT ONE
                    (Trafficking in counterfeit goods)

     Between at least as early as on or about May 23, 2077, and

continuing through on or about April 12, 2018, in Lebanon County,

within the Middle District of Pennsylvania and elservhere, the

defendant,

                           STEFAN KNOCHE,

aided and abetted by others known and unknown to the United States

Attorney, did intentionally traffic and attempt to traffic in goods,

namely pharmaceutical drugs, and knowingly used counterfeit marks

on and in connection with such goods, those being the Viagra, Aurogra,

and Xanax trademarks used to identify pharmaceutical prod.ucts
         Case 1:20-cr-00188-SHR Document 1 Filed 08/10/20 Page 2 of 2




marked by Pfizer Pharmaceuticals, the Levitra trademark used to

identify pharmaceutical products marked by Bayer AG, the Cialis

trademark used to identifv pharmaceutical products marked by Eli Lilly

and Company, and the Valium trademark used to identify

pharmaceutical products marked by Roche Holding AG, which

counterfeit marks were identical to and substantially indistinguishable

from the genuine marks is use and registered for those purposes on the

principle register in the United States Patent and Trademark Office,

and the use of which marks was likely to cause confusion, mistake, and

deception regarding said marks.

     AII in violation of Title 18, United States Code, Sections 2320(a)

and 2.




DAVID J. FREED
UNITED STATES ATTORNEY


    ES T. CLANCY
ASSISTANT     U. S.   ATTORNEY
